                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-cv-374-GCM


 THE TRAVELERS INDEMNITY COMPANY
 OF CONNECTICUT, THE CHARTER OAK
 FIRE INSURANCE COMPANY, AND
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,
                                                           ENTRY OF DEFAULT JUDGMENT
                                             Plaintiffs,
 v.
 NYBORG INTEGRATED LOGISTICS, INC.,
                                           Defendant.


        THIS CAUSE COMING BEFORE THE COURT for entry of default judgment by the

Clerk pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure, and upon the application

of the Plaintiffs for entry of default judgment against Nyborg Integrated Logistics, Inc. .

        IT APPEARING TO THE COURT that Plaintiffs’ claim is for a sum certain, Defendant

has been defaulted for not appearing, and Defendant is not a minor, incompetent person, or in

active military service.

        NOW THEREFORE, default judgment is hereby entered against Defendant Nyborg

Integrated Logistics, Inc. for $97,397.11, plus interest at the legal rate of 8% per annum from

August 23, 2017 and $423.97 in costs and expenses.

                                             Signed: December 11, 2019




50345448.v1
